648 F.2d 1075
Delbert I. RUSH and wife Lucille Rush, Plaintiffs-Appellants,v.Thomas I. MILLER and The Neurosurgical Group, Defendants-Appellees.
No. 79-1593.
United States Court of Appeals,Sixth Circuit.
Argued March 30, 1981.Decided and Filed May 22, 1981.

James F. Schaeffer, Memphis, Tenn., for plaintiffs-appellants.
John J. Thompson, Thompson, Crawford & Hendrix, Jerry E. Mitchell, Memphis, Tenn., for defendants-appellees.
Before EDWARDS, Chief Judge, and LIVELY and JONES, Circuit Judges.
PER CURIAM.


1
In this medical malpractice case filed by Delbert Rush and his wife under the diversity jurisdiction of this court based upon an allegation of lack of informed consent as to the risks of the operation performed by defendant Dr. Thomas Miller and The Neurosurgical Group; and noting that the factual issue joined before the jury was whether or not Dr. Miller had, as he asserted and as plaintiffs denied, told them that the operation he proposed for relieving pain in plaintiff Rush's left shoulder and arm had an 80% chance of success and a 20% chance of failure; and further noting that the District Court concededly charged the jury in accordance with the applicable standard concerning informed consent as set forth in Tennessee Code Annotated § 23-3417; and that the sole issue argued upon this appeal was the appellant's claim that said statute is invalid because it fails to require disclosure of all hazards which might result from the proposed operation rather than just those hazards which would be disclosed in accordance with the community standards of others in the medical community concerned with the same or similar operations; and finding no direct requirement based upon any language contained in the United States Constitution to support appellant's contention and no case applicable to medical malpractice which has yet been decided by the Supreme Court of the United States based upon a general right of privacy; and finding that the presumption of constitutionality of a duly enacted legislative standard has not been rebutted in this record;


2
The judgment of the District Court is affirmed.